           Case 19-03303-JJG-11                            Doc 33           Filed 06/20/19            EOD 06/20/19 12:57:22       Pg 1 of 11




 Fill in this information to identify the case:

 Debtor name         Geist Sports Academy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)         19-03303-JJG-11
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               Business Income and Expense Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 20, 2019                           X /s/ Dana Osler
                                                                       Signature of individual signing on behalf of debtor

                                                                       Dana Osler
                                                                       Printed name

                                                                       Owner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-03303-JJG-11                            Doc 33       Filed 06/20/19       EOD 06/20/19 12:57:22                      Pg 2 of 11
 Fill in this information to identify the case:

 Debtor name         Geist Sports Academy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)         19-03303-JJG-11
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $250.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     The Huntington National Bank                            Checking                        2636                                       $500.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $750.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Landlord deposit of $40,000                                                                                                     $40,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-03303-JJG-11                            Doc 33           Filed 06/20/19             EOD 06/20/19 12:57:22             Pg 3 of 11

 Debtor         Geist Sports Academy, LLC                                                               Case number (If known) 19-03303-JJG-11
                Name


 9.        Total of Part 2.                                                                                                                    $40,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                   200.00     -                                    0.00 = ....                      $200.00
                                              face amount                                 doubtful or uncollectible accounts




           11b. Over 90 days old:                                    44,000.00    -                            22,000.00 =....                      $22,000.00
                                              face amount                                 doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                    $22,200.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last                Net book value of          Valuation method used   Current value of
                                                      physical inventory              debtor's interest          for current value       debtor's interest
                                                                                      (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Clothing                                                                              $2,500.00                                            $2,500.00



 23.       Total of Part 5.                                                                                                                      $2,500.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                         Valuation method                               Current Value

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-03303-JJG-11                            Doc 33       Filed 06/20/19       EOD 06/20/19 12:57:22           Pg 4 of 11

 Debtor         Geist Sports Academy, LLC                                                     Case number (If known) 19-03303-JJG-11
                Name



 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Laptop, printer and phone                                                      $400.00                                             $400.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $400.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-03303-JJG-11                           Doc 33       Filed 06/20/19       EOD 06/20/19 12:57:22             Pg 5 of 11

 Debtor         Geist Sports Academy, LLC                                                     Case number (If known) 19-03303-JJG-11
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Gymnastics equipment                                                      $20,000.00                                          $20,000.00



 51.        Total of Part 8.                                                                                                           $20,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 10640 Deme Drive,
                     Suite H, Indianapolis,
                     IN 46236                             Lease                             $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-03303-JJG-11                           Doc 33       Filed 06/20/19       EOD 06/20/19 12:57:22           Pg 6 of 11

 Debtor         Geist Sports Academy, LLC                                                     Case number (If known) 19-03303-JJG-11
                Name

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Name, address, phone number and email                                           $0.00                                                 $0.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-03303-JJG-11                                Doc 33             Filed 06/20/19                   EOD 06/20/19 12:57:22                   Pg 7 of 11

 Debtor          Geist Sports Academy, LLC                                                                           Case number (If known) 19-03303-JJG-11
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $750.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $40,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $22,200.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $2,500.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $400.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $20,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $85,850.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $85,850.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 19-03303-JJG-11                           Doc 33             Filed 06/20/19                  EOD 06/20/19 12:57:22                          Pg 8 of 11
 Fill in this information to identify the case:

 Debtor name         Geist Sports Academy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)           19-03303-JJG-11
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $123,053.43          $123,053.43
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2009-2012                                                 Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $90,000.00
           10640 Deme Investors, LLC                                                   Contingent
           241 N Pennsylvania Street, Suite 300                                        Unliquidated
           Indianapolis, IN 46204                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Arrears
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                            $0.00
           Capital One                                                                 Contingent
           Attn: General Correspondence/Bankruptcy                                     Unliquidated
           PO Box 30285                                                                Disputed
           Salt Lake City, UT 84130
                                                                                   Basis for the claim:     Notice
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35458                                           Best Case Bankruptcy
           Case 19-03303-JJG-11                            Doc 33        Filed 06/20/19                EOD 06/20/19 12:57:22                       Pg 9 of 11
 Debtor       Geist Sports Academy, LLC                                                               Case number (if known)            19-03303-JJG-11
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $901.59
          Elite Sportswear, LP                                                  Contingent
          2136 North 13th Street                                                Unliquidated
          Reading, PA 19604-1213                                                Disputed
          Date(s) debt was incurred 12/18
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number 0450
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $390,825.76
          Fair Finance                                                          Contingent
          c/o Baker & Hostetler                                                 Unliquidated
          1900 E. 9th Street, #3200                                             Disputed
          Cleveland, OH 44114
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $11,893.50
          Fair Finance                                                          Contingent
          c/o Baker & Hostetler                                                 Unliquidated
          1900 E. 9th Street, #3200                                             Disputed
          Cleveland, OH 44114
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,590.00
          Gary Sallee                                                           Contingent
          12775 Horseferry Road, Suite 200                                      Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred 10/17
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,000.00
          Jim Blazek / D2 Land & Water Resource                                 Contingent
          2600 Bloyd Avenue                                                     Unliquidated
          Indianapolis, IN 46218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $411.70
          K&K Interiors                                                         Contingent
          2230 Superior Street                                                  Unliquidated
          Sandusky, OH 44870                                                    Disputed
          Date(s) debt was incurred      2018                                Basis for the claim:    Vendor
          Last 4 digits of account number       1331
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,450.00
          London Witte & Company LLP                                            Contingent
          111 Monument Circle                                                   Unliquidated
          Suite 3880                                                            Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred 2017-2018
          Last 4 digits of account number 6150                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 19-03303-JJG-11                           Doc 33        Filed 06/20/19                EOD 06/20/19 12:57:22                        Pg 10 of 11
 Debtor       Geist Sports Academy, LLC                                                               Case number (if known)            19-03303-JJG-11
              Name

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $10,044.58
           MBF Leasing LLC                                                      Contingent
           525 Washington Blvd, 15th Floor                                      Unliquidated
           Jersey City, NJ 07310                                                Disputed
           Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Equipment lease deficiency
           Last 4 digits of account number 9708
                                                                             Is the claim subject to offset?        No      Yes

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $34,000.00
           Nebraska Alliance Realty                                             Contingent
           5106 California Street                                               Unliquidated
           Omaha, NE 68132                                                      Disputed
           Date(s) debt was incurred 6/15
                                                                             Basis for the claim:    Lease deficiency
           Last 4 digits of account number      4452
                                                                             Is the claim subject to offset?        No      Yes

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Park Tudor School                                                    Contingent
           7200 N College Avenue                                                Unliquidated
           Indianapolis, IN 46240
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Notice
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Van Valer Law Firm, LLP                                              Contingent
           225 South Emerson Avenue, Suite 181                                  Unliquidated
           Greenwood, IN 46143                                                  Disputed
           Date(s) debt was incurred 4/19
                                                                             Basis for the claim:    Notice
           Last 4 digits of account number 3092
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Scott Richards
           8465 Keystone Crossing, Suite 212                                                          Line     3.11
           Indianapolis, IN 46240
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     123,053.43
 5b. Total claims from Part 2                                                                            5b.    +     $                     551,117.13

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        674,170.56




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-03303-JJG-11                           Doc 33     Filed 06/20/19        EOD 06/20/19 12:57:22                   Pg 11 of 11
 Fill in this information to identify the case:

 Debtor name         Geist Sports Academy, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF INDIANA

 Case number (if known)         19-03303-JJG-11
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Lease agreement for
              lease is for and the nature of              place of business
              the debtor's interest

                  State the term remaining                2027
                                                                                      10640 Deme Investors, LLC
              List the contract number of any                                         241 N Pennsylvania Street, Suite 300
                    government contract                                               Indianapolis, IN 46204


 2.2.         State what the contract or                  Lease for 2 storage
              lease is for and the nature of              units
              the debtor's interest

                  State the term remaining
                                                                                      AmeriStorage
              List the contract number of any                                         8023 N County Road 600 W
                    government contract                                               Mc Cordsville, IN 46055


 2.3.         State what the contract or                  Lease for credit card
              lease is for and the nature of              machine
              the debtor's interest

                  State the term remaining                Monthly                     The Huntington National Bank
                                                                                      41 S. High Street
              List the contract number of any                                         HC0910
                    government contract                                               Columbus, OH 43215




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
